DETAILED ACTION
Amendment received 6 September 2021 is acknowledged.  Claims 1-20 are pending and have been considered as follows.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 20, “the present curve fitting algorithm” lacks proper antecedent basis.  Clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-7, 9-12, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruemmer (US Pub. No. 2008/0009964).

obtaining area data (as per localization process 2302 in Fig. 24) of a virtual rail (as per drawing file 2202 in Fig. 21), performing a rasterization (occupancy grid as per Fig. 7 of internal map as per ¶309) on a digital map (internal map as per ¶309) based on the area data (as per localization process 2302 in Fig. 24) of the virtual rail (as per drawing file 2202 in Fig. 21), and labeling areas of the virtual rail (as per waypoint file 2304) and areas of a non-virtual rail (as per items in the robot’s internal map in ¶309) with different attribute values in the rasterized digital map (occupancy grid as per Fig. 7 of internal map as per ¶309) to obtain the digital map (internal map as per ¶309) comprising the virtual rail (as per drawing file 2202 in Fig. 21) (Fig. 7, 19-25; ¶125-127, 287-315);
performing a path planning (as per 2204 in Fig. 21, 902 in Fig. 26) based on the virtual rail (as per drawing file 2202 in Fig. 21), a current position (as per achieving the last waypoint in ¶318) of the robot (100, 2102), and a cruise end point (as per 2442 in Fig. 22) to obtain a cruise path (as per 2422 in Fig. 22) (Figs. 21-26; ¶297-323); and
obtaining one or more control parameters (as per 2214 in Fig. 21) of the robot (100, 2102) by calculating through a preset path tracking algorithm (as per algorithm in ¶301) based on the cruise path (as per 2422 in Fig. 22) and the current position (as per achieving the last waypoint in ¶318) of the robot (100, 2102), and controlling the robot (100, 2102) based on the one or more control parameters (as per 2214 in Fig. 21) (Figs. 21-26; ¶297-323).

As per Claim 2, Bruemmer further discloses wherein the step of performing the path planning (as per 2204 in Fig. 21, 902 in Fig. 26) based on the virtual rail (as per drawing file 2202 in Fig. 21), the current position (as per achieving the last waypoint in ¶318) of the robot (100, 2102), and the cruise end point (as per 2442 in Fig. 22) to obtain the cruise path (as per 2422 in Fig. 22) comprises:


As per Claim 4, Bruemmer further discloses wherein before the step of obtaining the one or more control parameters (as per 2214 in Fig. 21) of the robot (100, 2102) by calculating through the preset path tracking algorithm (as per algorithm in ¶301) based on the cruise path (as per 2422 in Fig. 22) and the current position (as per achieving the last waypoint in ¶318) of the robot (100, 2102), and controlling the robot (100, 2102) based on the one or more control parameters (as per 2214 in Fig. 21) (Figs. 21-26; ¶297-323) further comprises:
smoothing (as per smoothing arcs in ¶301) the cruise path (as per 2422 in Fig. 22) through a preset curve fitting algorithm (as per the algorithm is capable of carving smooth arcs in ¶301) to obtain the smoothed cruise path (¶300-301).

As per Claim 5, Bruemmer further discloses wherein the robot (100, 2102) comprises a localization equipment (165) (Fig. 1; ¶61-66), and the current position (as per achieving the last waypoint in ¶318) of the robot (100, 2102) is obtained through the localization equipment (165) (Figs. 1, 19-26; ¶61-66, 287-323).

As per Claim 6, Bruemmer discloses a virtual rail based cruise apparatus for a robot (100, 2102) comprising:
a virtual rail module configured to obtain area data (as per localization process 2302 in Fig. 24) of a virtual rail (as per drawing file 2202 in Fig. 21), perform a rasterization (occupancy grid as per Fig. 7 
a path planning module configured to perform a path planning (as per 2204 in Fig. 21, 902 in Fig. 26) based on the virtual rail (as per drawing file 2202 in Fig. 21), a current position (as per achieving the last waypoint in ¶318) of the robot (100, 2102), and a cruise end point (as per 2442 in Fig. 22) to obtain a cruise path (as per 2422 in Fig. 22) (Figs. 21-26; ¶297-323); and
a path tracking module configured to obtain one or more control parameters (as per 2214 in Fig. 21) of the robot (100, 2102) by calculating through a preset path tracking algorithm (as per algorithm in ¶301) based on the cruise path (as per 2422 in Fig. 22) and the current position (as per achieving the last waypoint in ¶318) of the robot (100, 2102) and control the robot (100, 2102) based on the one or more control parameters (as per 2214 in Fig. 21) (Figs. 21-26; ¶297-323).

As per Claim 7, Bruemmer further discloses wherein the path planning module is configured to:
perform the path planning (as per 2204 in Fig. 21, 902 in Fig. 26) through a preset path planning algorithm (as per routine in 904) based on the current position (as per achieving the last waypoint in ¶318) of the robot (100, 2102) and the cruise end point (as per 2442 in Fig. 22) to obtain the cruise path (as per 2422 in Fig. 22), in response to the current position (as per achieving the last waypoint in ¶318) of the robot (100, 2102) and the cruise end point (as per 2442 in Fig. 22) being both within the virtual rail (as per drawing file 2202 in Fig. 21) (Figs. 21-26; ¶297-323).



As per Claim 10, Bruemmer further discloses wherein the robot (100, 2102) comprises a localization equipment (165) (Fig. 1; ¶61-66) and the current position (as per achieving the last waypoint in ¶318) for the robot (100, 2102) is obtained through the localization equipment (165) (Figs. 1, 19-26; ¶61-66, 287-323).

As per Claim 11, Bruemmer discloses a robot (100, 2102) (Figs. 1, 19; ¶61, 294), comprising:
a localization equipment (165) (Fig. 1; ¶61-66, 310);
a memory (130) (Fig. 1; ¶61-62);
a processor (120) (Fig. 1; ¶61-62); and
one or more computer programs (as per 2600, 2611 in Fig. 25) stored in the memory (130) and executable on the processor (120) (Figs. 1, 25; ¶61-62, 312-315), wherein the one or more computer programs (as per 2600, 2611 in Fig. 25) comprise:
instructions for obtaining area data (as per localization process 2302 in Fig. 24) of a virtual rail (as per drawing file 2202 in Fig. 21), performing a rasterization (occupancy grid as per Fig. 7 of internal map as per ¶309) on a digital map (internal map as per ¶309) based on the area data (as per localization process 2302 in Fig. 24) of the virtual rail (as per drawing file 2202 in Fig. 21), and labeling areas of the virtual rail (as per waypoint file 2304) and areas of a non-virtual rail (as per items in the robot’s internal map in ¶309) with different attribute values in the rasterized digital map (occupancy grid as per Fig. 7 of internal map as per ¶309) to obtain the digital map (internal map as per ¶309) comprising the virtual rail (as per drawing file 2202 in Fig. 21) (Fig. 7, 19-25; ¶125-127, 287-315);

instructions for obtaining one or more control parameters (as per 2214 in Fig. 21) of the robot (100, 2102) by calculating through a preset path tracking algorithm (as per algorithm in ¶301) based on the cruise path (as per 2422 in Fig. 22) and the current position (as per achieving the last waypoint in ¶318) of the robot (100, 2102), and controlling the robot (100, 2102) based on the one or more control parameters (as per 2214 in Fig. 21) (Figs. 21-26; ¶297-323).

As per Claim 12, Bruemmer further discloses wherein the instructions for performing the path planning (as per 2204 in Fig. 21, 902 in Fig. 26) based on the virtual rail (as per drawing file 2202 in Fig. 21), the current position (as per achieving the last waypoint in ¶318) of the robot (100, 2102), and the cruise end point (as per 2442 in Fig. 22) to obtain the cruise path (as per 2422 in Fig. 22) (Figs. 21-26; ¶297-323)comprise:
instructions for performing the path planning (as per 2204 in Fig. 21, 902 in Fig. 26) through a preset path planning algorithm (as per routine in 904) based on the current position (as per achieving the last waypoint in ¶318) of the robot (100, 2102) and the cruise end point (as per 2442 in Fig. 22) to obtain the cruise path (as per 2422 in Fig. 22), in response to the current position (as per achieving the last waypoint in ¶318) of the robot (100, 2102) and the cruise end point (as per 2442 in Fig. 22) being both within the virtual rail (as per drawing file 2202 in Fig. 21) (Figs. 21-26; ¶297-323).


instructions for smoothing (as per smoothing arcs in ¶301) the cruise path (as per 2422 in Fig. 22) through a preset curve fitting algorithm (as per the algorithm is capable of carving smooth arcs in ¶301) to obtain the smoothed cruise path (¶300-301).

As per Claim 15, Bruemmer further discloses wherein a raster of the areas of the virtual rail (as per waypoint file 2304) is assigned an occupation attribute (as per each waypoint), and a raster of the areas of the non-virtual rail (as per items in the robot’s internal map in ¶309) is assigned a non-occupation attribute (as per absence of waypoint) (Fig. 7, 19-25; ¶125-127, 287-315).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 3, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bruemmer (US Pub. No. 2008/0009964) in view of Song (US Pub. No. 2002/0153184).

As per Claim 3, Bruemmer discloses all limitations of Claim 1.  Bruemmer further discloses wherein the step of performing the path planning (as per 2204 in Fig. 21, 902 in Fig. 26) based on the virtual rail (as per drawing file 2202 in Fig. 21), the current position (as per achieving the last waypoint in ¶318) of the robot (100), and the cruise end point (as per 2442 in Fig. 22) to obtain the cruise path (as per 2422 in Fig. 22) comprises:
taking a linear path from the current position (as per achieving the last waypoint in ¶318) of the robot (100, 2102) to the rail entry position point (2440) as a rail entry path and taking a linear path from the rail exit position point to the cruise end point (2442) as a rail exit path (Figs. 21-26; ¶297-323);
performing the path planning (as per 2204 in Fig. 21, 902 in Fig. 26) through a preset path planning algorithm (as per 904) based on one of the current position (as per achieving the last waypoint in ¶318) of the robot (100, 2102) and the rail exit position point, the rail entry position point (2440) and the cruise end point (2442), the rail entry position point (2440) and the rail exit position point to obtain the rail path (Figs. 21-26; ¶297-323); and 
connecting the rail path with at least one of the rail entry path and the rail exit path to obtain the cruise path (as per 2422 in Fig. 22) (Figs. 21-26; ¶297-323).
Bruemmer does not expressly disclose:
taking a point of the virtual rail closest to the current position of the robot as a rail entry position point, in response to the current position of the robot being not within the virtual rail; and
taking a point of the virtual rail closest to the cruise end point as a rail exit position point, in response to the cruise end point being not within the virtual rail.

Therefore, from these teachings of Bruemmer and Song, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Song to the system of Bruemmer since doing so would enhance the system by accounting for positioning errors.  The system of Brummer as modified in view of Song would operate to identify return operations as claimed in response to movement of the robot being not within the virtual rail as claimed.

As per Claim 8, Bruemmer discloses all limitations of Claim 6.  Bruemmer further discloses wherein the path planning module comprises:
an on-rail sub-module configured to perform the path planning through a preset path planning algorithm (as per routine in 904) based on the current position (as per achieving the last waypoint in ¶318) of the robot (100, 2102) and the rail exit position point, the rail entry position point (2440) and the cruise end point (2442), or the rail entry position point and the rail exit position point to obtain the rail path (Figs. 21-26; ¶297-323); and
a path sub-module configured to connect the rail path with the rail entry path and/or the rail exit path to obtain the cruise path (as per 2422 in Fig. 22) (Figs. 21-26; ¶297-323).
Bruemmer does not expressly disclose:
a position point submodule configured to take a point of the virtual rail that is closest to the current position of the robot as a rail entry position point and/or taking a point of the virtual rail that is 
an off-rail sub-module configured to take a linear path from the current position of the robot to the rail entry position point as a rail entry path and/or taking a linear path from the rail exit position point to the cruise end point as a rail exit path.
Song discloses a robot controller (18) in which a robot (10) is adapted to follow a path defined by a driving line (22) (Figs. 1-2, 5; ¶31, 35, 40-44).  In the event that movement of the robot (10) is off the path, the controller (18) detects the off route condition and modifies operation of the robot (10) to return to the path (¶71).  As such, Song discloses finding a route back to the path in response to the current position of the robot being not within the path.  In this way, Song is adapted to account for positioning errors in operation (¶71).  Like Bruemmer, Song is concerned with robot control systems.
Therefore, from these teachings of Bruemmer and Song, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Song to the system of Bruemmer since doing so would enhance the system by accounting for positioning errors.  The system of Brummer as modified in view of Song would operate to identify return operations as claimed in response to movement of the robot being not within the virtual rail as claimed.

As per Claim 13, Bruemmer discloses all limitations of Claim 11.  Bruemmer further discloses wherein the instructions for performing the path planning (as per 2204 in Fig. 21, 902 in Fig. 26) based on the virtual rail (as per drawing file 2202 in Fig. 21), the current position (as per achieving the last waypoint in ¶318) of the robot (100, 2102), and the cruise end point (as per 2442 in Fig. 22) to obtain the cruise path (as per 2422 in Fig. 22) (Figs. 21-26; ¶297-323) comprise: 
instructions for taking a linear path from the current position (as per achieving the last waypoint in ¶318) of the robot (100, 2102) to the rail entry position point (2440) as a rail entry path and taking a 
instructions for performing the path planning (as per 2204 in Fig. 21, 902 in Fig. 26) through a preset path planning algorithm (as per 904) based on one of the current position (as per achieving the last waypoint in ¶318) of the robot (100, 2102) and the rail exit position point, the rail entry position point (2440) and the cruise end point (2442), and the rail entry position point (2440) and the rail exit position point to obtain the rail path (Figs. 21-26; ¶297-323); and
instructions for connecting the rail path with at least one of the rail entry path and the rail exit path to obtain the cruise path (as per 2422 in Fig. 22) (Figs. 21-26; ¶297-323).
Bruemmer does not expressly disclose:
instructions for taking a point of the virtual rail closest to the current position of the robot as a rail entry position point, in response to the current position of the robot being not within the virtual rail;  and
instructions for taking a point of the virtual rail closest to the cruise end point as a rail exit position point, in response to the cruise end point being not within the virtual rail.
Song discloses a robot controller (18) in which a robot (10) is adapted to follow a path defined by a driving line (22) (Figs. 1-2, 5; ¶31, 35, 40-44).  In the event that movement of the robot (10) is off the path, the controller (18) detects the off route condition and modifies operation of the robot (10) to return to the path (¶71).  As such, Song discloses finding a route back to the path in response to the current position of the robot being not within the path.  In this way, Song is adapted to account for positioning errors in operation (¶71).  Like Bruemmer, Song is concerned with robot control systems.
Therefore, from these teachings of Bruemmer and Song, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Song to the system of Bruemmer since doing so would enhance the system by accounting for positioning errors.  The system .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bruemmer (US Pub. No. 2008/0009964) in view of Stroila (US Pub. No. 2010/0020093).

As per Claim 16, Bruemmer discloses all limitations of Claim 1.  Bruemmer does not expressly disclose wherein the path planning is performed through a Dijkstra algorithm.
Stroila discloses a system (100) for determining a specified path (605) through a map (700) representing a floor of a building (Figs. 1-2, 9-10, ¶24, 34, 36-38, 56-59).  In embodiment, the specified path (605) is produced using a Dijkstra algorithm (¶59).  According to Stroila, the specific algorithm implemented is a matter of design choice (¶59).  Like Bruemmer, Stroila is concerned with routing systems.
Therefore, from these teachings of and Bruemmer and Stroila, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Stoila to the system of Bruemmer since doing so would be a matter of design choice.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bruemmer (US Pub. No. 2008/0009964) in view of Lee (US Pub. No. 2004/0158354).

As per Claim 17, Bruemmer discloses all limitations of Claim 1.  Bruemmer does not expressly disclose wherein the one or more control parameters comprise a linear velocity and an angular velocity of the robot, and the linear velocity and the angular velocity of the robot are calculated through following tracking control rate formula:
                
                    
                        
                            
                                
                                    
                                        
                                            
                                            ω
                                            =
                                            k
                                            Δ
                                            φ
                                            +
                                            
                                                
                                                    φ
                                                
                                                
                                                    d
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            v
                                            =
                                            ϒ
                                            p
                                            c
                                            o
                                            s
                                            (
                                            Δ
                                            φ
                                            )
                                        
                                    
                                
                            
                            ;
                        
                    
                
            

Lee discloses a robot control system (Fig. 3) in which the robot (310) operates in accordance with a calculated localization (Fig. 3; ¶34-36).  In one embodiment, localization is based on linear velocity, angular velocity, and orientation (Fig. 8; ¶56-62).  In an alternative embodiment, localization is based on azimuth measurement (Fig. 9; ¶63-66).  Like Bruemmer, Lee is concerned with robot control systems.
Therefore, from these teachings of Bruemmer and Lee, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the localization system of Lee involving linear velocity, angular velocity, and orientation to the system of Bruemmer since doing so would be, accordingly to Lee, a matter of design choice.  The specific formula used to express localization in terms of linear velocity, angular velocity, and orientation is a matter of design choice.

As per Claim 18, the combination of Bruemmer and Lee teaches or suggests all limitations of Claim 17.  Bruemmer does not expressly disclose wherein the pose comprised angle is a difference between a pose angle of the robot at the forward-looking position point and a pose angle of the robot at the current position of the robot, p is an Euclidean distance between the forward-looking position point in the cruise path and the current position of the robot, and ϕd is a virtual angular velocity of the robot.
See rejection of Claim 17 for discussion of teachings of Lee.
Therefore, from these teachings of Bruemmer and Lee, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the localization system of Lee involving linear velocity, angular velocity, and orientation to the system of Bruemmer since doing so would be, accordingly to Lee, a matter of design choice.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bruemmer (US Pub. No. 2008/0009964) in view of Ichinose (US Pub. No. 2017/0285643).

As per Claim 20, Bruemmer discloses all limitations of Claim 1.  Bruemmer does not expressly disclose wherein the preset curve fitting algorithm comprises a three degree B-spline algorithm.
Ichinose discloses a robot control system (30) in which movement of a robot (10) is controlled according to route data (as per S20 in Fig. 4) (Figs. 1, 3-4; ¶14, 23-28).  In one embodiment, the calculation of the route data involves a B-spline curve interpolation (¶28-29).  In an alternative embodiment, the calculation of the route data involves a clothoid curve interpolation (¶28).  Like Bruemmer, Ichinose is concerned with robot control systems.
Therefore, from these teachings of Bruemmer and Ichinose, one of ordinary skill in the art at the time the invention was made would have found it obvious to implement the B-spline of Ichinose within the system of Bruemmer since doing so would be, according to Ichinose, a matter of design choice.
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 6 September 2021 have been fully considered as follows.
Applicant argues that the rejections under 35 USC 112 should not be maintained in view of the amendments (page 8 of Amendment).  This argument is persuasive in view of the amendments.  Therefore, these rejections are not maintained.

Applicant argues that the rejections under 35 USC 102 and 35 USC 103 should not be maintained because “The waypoint file 2206 of Bruemmer is the command and includes instructions that are capable of being executed by robot 2101, and the robot of Bruemmer executes the waypoint 
Consistent with the citations in the rejections, Bruemmer discloses “obtaining area data of a virtual rail, performing a rasterization on a digital map based on the area data of the virtual rail” in that the localization process (2302 in Fig. 24) involves the robot processing environmental parameters including physical boundaries to determine a present frame of reference for use in alignment or referencing the virtual track or rail in the form of a drawing file (2202 in Fig. 21), the localization process being continuously used by the robot with reference to a waypoint file (2304) that includes a start point at the origin (0,0) with positive X in the forward direction defined in an internal map that is in the form of an occupancy grid (Fig. 7, 19-25; ¶125-127, 287-315).
Further, Bruemmer discloses “labeling areas of the virtual rail and areas of a non-virtual rail with different attribute values in the rasterized digital map to obtain the digital map comprising the virtual rail” in that the drawing file (2202 in Fig. 21) as applied to the waypoint file (2304) includes areas of non-virtual rail ( items in the operating environment within the robot’s internal map ¶309) and an occupancy grid (as per Fig. 7) that includes a virtual rail (as per drawing file 2202 in Fig. 21) (Fig. 7, 19-25; ¶125-127, 287-315).
Accordingly, Bruemmer discloses all limitation in the claim language at issue.  Further, whether the “waypoint file 2206 of Bruemmer is the command and includes instructions that are capable of being executed by robot 2101” does not inform whether any rejection is improper in that the waypoint file of Bruemmer is merely one aspect of the teachings of Bruemmer applied to the claim language.  

Applicant argues that the rejections under 35 USC 102 and 35 USC 103 should not be maintained because “The waypoint file 2206 is different from the digital map and independent of the robot’s internal map” (page 10 of Amendment).  However, no rejection involve an assertion that the waypoint file 2206 of Bruemmer is not different and not independent from the digital map.  As discussed above, the waypoint file of Bruemmer is merely one aspect of the teachings of Bruemmer applied to the claim language.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 102 and 35 USC 103 should not be maintained because “The robot of Bruemmer does not need to perform the path planning, it only needs to traverse a trace of arcs and lines at various speeds (that is, following or tracing the virtual track) according to the given accurate position data in the waypoint file 2206 by executing the waypoint file 2206” (page 10 of Amendment).  However, Applicant’s argument is not consistent with the teachings of Bruemmer cited in the rejections involving a localization process.  Again, the waypoint file of Bruemmer is merely one aspect of the teachings of Bruemmer applied to the claim language.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 102 and 35 USC 103 should not be maintained because “the area data of the virtual rail of amended Claim 1 is obtained, the digital map for cruise and the virtual rail of amended Claim 1 are not independent, the digital map for cruise of amended Claim 1 includes the virtual rail but does not include instructions that are capable of being executed by robot to follow or trace the virtual track, and the digital map for cruise is not the command” (page 10 of Amendment).  However, no claim language recites “the digital map for cruise and the virtual 

Applicant argues that the rejections under 35 USC 102 and 35 USC 103 should not be maintained because “The digital map for cruise of amended Claim 1 is obtained by performing the rasterization on a digital map and labeling the areas of the virtual rail and areas of the non-virtual rail with different attribute values in the rasterized digital map” (page 10 of Amendment).  As discussed above, Bruemmer discloses all limitations in the claim language at issue.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 102 and 35 USC 103 should not be maintained because “The cruise path is not given in the digital map of amended Claim 1, the robot of amended Claim 1 cannot cruise by executing the digital map including the virtual rail, and the robot needs to perform the path planning based on the virtual rail, the current position of the robot, and the cruise end point to obtain a cruise path” (page 10 of Amendment).  However, no claim recites “the cruise path is not given in the digital map”, “the robot … cannot cruise by executing the digital map including the virtual rail”, or “the robot needs to perform the path planning based on the virtual rail, the current position of the robot, and the cruise end point to obtain a cruise path”.  Accordingly, Applicant’s arguments appear to involve an unclaimed embodiment.  As such, Applicant’s arguments are not relevant to the rejection of any claim.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lenser (US Pub. No. 2008/0027591), Myeong (US Pub. No. 2009/0149990), and Nakano (US Pub. No. 2012/0283905) disclose robot control systems.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664